Registration No. 33-59474 U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 POST-EFFECTIVE AMENDMENT NO. 94 TO FORM N-1A REGISTRATION STATEMENT under THE SECURITIES ACT OF 1933 and REGISTRATION STATEMENT under THE INVESTMENT COMPANY ACT OF 1940 PRINCIPAL FUNDS, INC. (Exact name of Registrant as specified in Charter) The Principal Financial Group Des Moines, Iowa 50392 (Address of principal executive offices) Telephone Number (515) 248-3842 Copy to: MICHAEL D. ROUGHTON JOHN W. BLOUCH, Esq. The Principal Financial Group Drinker Biddle & Reath, LLP Des Moines, Iowa 50392 1treet, N.W. Washington, DC 20005-1209 (Name and address of agent for service) It is proposed that this filing will become effective (check appropriate box) XX immediately upon filing pursuant to paragraph (b) of Rule 485 _ on (date), pursuant to paragraph (b) of Rule 485 60 days after filing pursuant to paragraph (a)(1) of Rule 485 on (date) pursuant to paragraph (a)(1) of Rule 485 _ 75 days after filing pursuant to paragraph (a)(2) of Rule 485 _ on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box:) _ This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Explanatory Note: This filing relates only to the Series in the Registrant's Class P shares prospectus dated March 1, 2011, and is filed for the purpose of submitting interactive data files. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Amendment to the Registration Statement on Form N-1A, pursuant to Rule 485(b) under the Securities Act of 1933, and has duly caused this Amendment to its Registration Statement to be signed on its behalf by the undersigned, thereto duly authorized in the City of Des Moines and State of Iowa, on the 11th day of March, 2011. Principal Funds, Inc. (Registrant) /s/ N. M. Everett N. M. Everett President, Chief Executive Officer and Director Attest: /s/ Beth Wilson Beth Wilson Vice President and Secretary Pursuant to the requirements of the Securities Act of 1933, this Amendment to the Registration Statement on Form N-1A has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date Chairman of the Board March 11, 2011 R. C. Eucher /s/ N. M. Everett President, Chief Executive March 11, 2011 N. M. Everett Officer and Director (Principal Executive Officer) /s/ L. A. Rasmussen Vice President, March 11, 2011 L. A. Rasmussen Controller and Chief Financial Officer (Principal Financial Officer and Controller) /s/ M. J. Beer Executive Vice President March 11, 2011 M. J. Beer (E. Ballantine)* Director March 11, 2011 E. Ballantine (K. Blake)* Director March 11, 2011 K. Blake (C. Damos)* Director March 11, 2011 C. Damos (R. W. Gilbert)* Director March 11, 2011 R. W. Gilbert (M. A. Grimmett)* Director March 11, 2011 M. A. Grimmett (F. S. Hirsch)* Director March 11, 2011 F. S. Hirsch (W. C. Kimball)* Director March 11, 2011 W. C. Kimball (B. A. Lukavsky)* Director March 11, 2011 B. A. Lukavsky (W. G. Papesh)* Director March 11, 2011 W. G. Papesh (D. Pavelich)* Director March 11, 2011 D. Pavelich /s/ M. J. Beer *By M. J. Beer Executive Vice President * Pursuant to Powers of Attorney Previously filed on December 12, 2008 Exhibit No. Exhibits Ex-101.INS XBRL Instance Document Ex-101.SCH XBRL Taxonomy Extension Schema Document Ex-101.CAL XBRL Taxonomy Extension Calculations Linkbase Document Ex-101.DEF XBRL Taxonomy Extension Definition Linkbase Document Ex-101.LAB XBRL Taxonomy Extension Labels Linkbase Document Ex-101.PRE XBRL Taxonomy Extension Presentation Linkbase Document
